           Case 21-06636     Doc 15   Filed 07/14/21 Entered 07/14/21 16:35:42   Desc Main
                                        Document     Page 1 of 7
Case 21-06636 Sung Hee Lee
           Case 21-06636     Doc 15   Filed 07/14/21 Entered 07/14/21 16:35:42   Desc Main
Case 21-06636 Sung Hee Lee              Document     Page 2 of 7
            Case 21-06636    Doc 15   Filed 07/14/21 Entered 07/14/21 16:35:42   Desc Main
Case 21-06636 Sung Hee Lee              Document     Page 3 of 7
           Case 21-06636     Doc 15   Filed 07/14/21 Entered 07/14/21 16:35:42   Desc Main
                                        Document     Page 4 of 7
Case 21-06636 Sung Hee Lee
           Case 21-06636     Doc 15   Filed 07/14/21 Entered 07/14/21 16:35:42   Desc Main
                                        Document     Page 5 of 7
Case 21-06636 Sung Hee Lee
           Case 21-06636     Doc 15   Filed 07/14/21 Entered 07/14/21 16:35:42   Desc Main
                                        Document     Page 6 of 7
Case 21-06636 Sung Hee Lee
          Case 21-06636      Doc 15   Filed 07/14/21 Entered 07/14/21 16:35:42   Desc Main
                                        Document     Page 7 of 7
Case 21-06636 Sung Hee Lee
